EXHIBIT 99.2 Management’s Discussion and Analysis For The Three Months Ended March 31, 2011 Management’s Discussion and Analysis June 13, 2011 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Extorre” mean Extorre Gold Mines Limited and its subsidiaries; (ii) information is provided as of March 31, 2011, unless otherwise stated; (iii) all references to monetary amounts are to Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. Forward Looking Statements This management discussion and analysis (“MD&A”) contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended, including the Company’s belief as to the timing of its drilling, exploration programs and exploration results, completion of various studies, receipt of permits and timing of potential development of its properties. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.The Company’s forward-looking statements are based on thebeliefs, expectations and opinions of management on the date the statements are made, and does not assume anyobligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions shouldchange except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations, misjudgements in the course of preparing forward-looking statements,fluctuations in gold, silver and other commodity prices and currency exchange rates;uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; uncertainty ofestimates of capital and operating costs, recovery rates, production estimates and estimated economic return; the need forcooperation of government agencies and native groups in the exploration and development of properties and the issuance ofrequired permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms offuture financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty ofmeeting anticipated program milestones; uncertainty as to timely availability of permits and other governmental approvals and other risksand uncertainties disclosed under “Risks” below and other risksand uncertainties disclosed in Extorre’s Annual Information Form for the year ended December 31, 2010, filed with the Canadiansecurities regulatory authorities, Extorre’s annual report on Form 40-F filed with the United States Securities and ExchangeCommission (the “SEC”), and other information released by Extorre and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above,readers should not place undue reliance on forward-looking statements. All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. 2 Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Extorre have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. Report on Operations First Quarter 2011 During the first quarter the Company completed the final assay batch of the infill drilling program conducted to December 31, 2010 at the Cerro Moro project.The results of the infill drilling completed at the Gabriela and Loma Escondida vein zones in Q4, 2010, were also received and incorporated into updated resource models for these sectors.The purpose of this infill drilling was primarily to upgrade existing Inferred category resources to the Indicated category for inclusion in an updated Cerro Moro Pre-Feasibility Study (“PFS”) which is due for completion by the end of the second quarter of 2011. 3 ARGENTINA Cerro Moro and CVSA Properties – Patagonia Acquisition terms In January 2004, Estelar announced that it had secured an option from Cerro Vanguardia Sociedad Anomina (“CVSA”) to acquire all of CVSA’s exploration projects (the “CVSA Properties”) which are divided into four project areas (“Projects”), except those surrounding the Cerro Vanguardia gold mine, in Patagonia, Argentina.CVSA is owned 92.5% by AngloGold Ashanti Ltd. and 7.5% by Fomicruz. The four Projects comprised Cerro Moro, other Santa Cruz properties, Chubut properties, and the Rio Negro properties. Under the option agreement, CVSA was paid US$100 thousand for the right to earn a 100% interest in the CVSA Properties.In order to earn its interest in the CVSA Properties, Estelar was required to spend US$3.0 million within five years, including completing 8,000 metres (“m”) of drilling. CVSA hada back in right to a 60% interest in a Project following the completion of 10,000m of drilling on that Project, by paying the Company 2.5 times its expenditures on that Project and by paying for all the project costs to the completion of a bankable feasibility study. CVSA can increase its interest in a Project to 70%, by financing Estelar’s share of mine development costs, at industry standard terms. Should CVSA elect not to back into a Project, its interest will revert to a 2% net smelter royalty (“NSR”) in that Project. A number of the properties considered to be low priority targets were returned to CVSA in 2005 and in 2006. At the end of 2006, Estelar had met the obligation to incur total aggregate expenditures of US$3.0 million and had completed 12,000m of drilling, and in early 2007 notified CVSA that it was exercising the option to acquire the CVSA Properties subject to their back-in right. On August 2, 2007, Estelar notified CVSA that it had completed 10,000m of drilling at Cerro Moro and provided them with a report containing exploration results in early September. In October 2007, CVSA advised Estelar that it had elected not to exercise the back-in right and its interest reverted to a 2% NSR on the Cerro Moro project.CVSA retains its back-in right on the remaining projects. Cerro Moro, now 100% owned by Estelarsubject to a 2% NSR, was the most advanced at the time of acquisition.The remaining CVSA Properties are grouped into two main project areas,other Santa Cruz properties (including Puntudo, Verde, Falcon [Calandria] and Azul) and Chubut properties. In addition, Estelar has also acquired a portfolio of Santa Cruz exploration concessions in its own right. Prospecting and geochemical surveys have been conducted on many of the Santa Cruz and Chubut properties. Given both the favourable geology and mining regime in Santa Cruz, the Company is focusing its attention on the Cerro MoroProject and neighbouring properties. The Company also commenced further exploration activities on the regional properties recently. On March 3, 2009, Estelarannounced that it had entered into a definitive agreement with Fomento Minera de Santa Cruz Sociedad del Estado (the “Fomicruz Agreement”). The Fomicruz Agreement sets out the key terms for Fomicruz’s participation in the future development of the Company’s Cerro Moro project in Santa Cruz, and provides access to Fomicruz’s significant landholding adjacent to Cerro Moro. The details of the Fomicruz Agreement are as follows: (i) Fomicruz will acquire a 5% interest in the Company’s Cerro Moro project once all the necessary permits and authorizations required to put Cerro Moro into production have been received; (ii) The Company will have the right to earn up to an 80% interest in Fomicruz’s exploration properties adjoining the Cerro Moro project by incurring US$10 million in exploration expenditures over a number of years; (iii) The Company will finance all exploration and development costs of the Cerro Moro project, and on the Fomicruz properties, and Fomicruz will repay an agreed amount of those costs from 50% of its share of net revenue from future operations; and (iv) The Company will manage the exploration and potential future development on the properties. As of June 13, 2011, neither the Company nor Fomicruz had satisfied the requirements to earn an interest in the other’s property. 4 On April 19, 2010, the Company released a NI 43-101 compliant resources estimate for its Cerro Moro Project. The indicated mineral resources estimate totals 612,000 ounces gold equivalent**, at a grade of 32.3 grams per metric tonne(“g/t”) gold equivalent*, plus an inferred mineral resources estimate of 390,000 ounces gold equivalent**, at a grade of 6.1 g/t gold equivalent*. Indicated Mineral Resources for Escondida utilising a 1.0 g/t gold equivalent cut-off Zone Metric Tonnes Gold (g/t) Silver (g/t) Gold Equivalent Grade* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent Ounces** Escondida Inferred Mineral Resources utilising a 1.0 g/t gold equivalent cut-off Zone Metric Tonnes Gold (g/t) Silver (g/t) Gold Equivalent Grade* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent Ounces** Escondida Loma Escondida Gabriela Esperanza 65,000 Deborah 48 896,000 60,000 TOTAL The Company received an independent technical report, with an effective date of May 31, 2010, compliant with NI 43-101, for the Cerro Moro project prepared by Ted Coupland BSc DipGeoSc CFSG MAusIMM CPGeoMMICA, an independent Qualified Person (“QP”) under NI 43-101. The report is available for viewing on SEDAR at www.sedar.com. On October 19, 2010 the Company announced the results of a Preliminary Economic Assessment(“PEA”) for the proposed Cerro Moro mine development. The PEA is based on the NI 43-101 compliant resource released in April 2010.Highlights of the PEA include the following estimates: ● Total metal production of 436,000 ounces of gold and 21,400,000 million ounces of silver over 8 years ● For the first 5 years, gold production averages 76,400 ounces/year plus silver production of 3.4 million ounces/year, for an average gold equivalent production of 133,500 ounces** per year. Average cash costs on a gold equivalent* basis are US$201 per ounce. ● Initial capital cost: US$109 million (plus refundable VAT of US$21 million). ● Payback Period at 0% discount: 1.77 years ● After tax IRR: 43.4% ● Financial model expected to be enhanced by inclusion of US$30+ million of tax credits ● Conceptual development plan based on a combination of open pit and underground mining at acombined peak rate of 750t ore/day * Gold equivalent grade is calculated by dividing the silver assay result by 60, adding it to the gold value and assuming 100% metallurgical recovery. ** Gold equivalent ounces are calculated by dividing the silver ounces by 60, then adding those ounces to the gold-only ounces. The conceptual development plan is based on an Indicated Resources of 590,000 t (metric tonnes) at 18.9 g/tgold (grams per metric tonne) and 805 g/t silver at the Escondida vein, together with additional InferredResources of 1.97 Mt at 3.0 g/t gold and 190 g/t silver from the Escondida, Loma Escondida, Gabriela,Esperanza, and Deborah veins. On April 19, 2011 the Company announced high grade to bonanza grade gold-silver results from the first 3 of 21 diamond drill holes completed on a new discovery at Cerro Moro calledZoe. The Zoe discovery is situated on the Escondida structure, 2.5 kilometres (km) east of the last known significant ore shoot at Martina. The target is interpreted to be an east-west dilation zone, some 2 km in strike length. The discovery is essentially “blind” from 5 surface, with the shallowest high grade mineralization appearing at a vertical depth of 80 metres.By the end of May, a total of 34 drill holes had been completed at the Zoe zone with results from 26, many confirming the continuity of the high to bonanza grade gold-silver mineralization, having been previously released. On May 17, 2011 the Company announced that it had received approval from the Santa Cruz authorities for the Environmental Impact Assessment (“EIA”) relating to the Cerro Moro mine development.The EIA had been submitted to authorities in September 2010 and this approval, together with the receipt of an updated Mine Economic Study in June 2011, will enable Extorre to determine to proceed to advanced engineering and mine development phases. On June 1, 2011 the Company announced the discovery of significant silver-gold mineralization at its 100% owned Puntudo project. The project is located south of the Joaquin silver project owned by Coeur d’Alene Mines and Mirasol Resources, and 200 kilometres west of Cerro Moro. The Company has completed thirty two drill holes to date, with assays in hand for the first fifteen holes. Results from Operations Extorre started the year with87,473,627 common shares outstanding and ended the quarter with 87,547,377 common shares outstanding. During the quarter the Company received net proceeds of $40 thousandand issued 73,750 common shares upon the exercise of options. Shares issued and proceeds received during the year are summarized below: Options Exercised Total Shares issued Proceeds ($000’s) $
